DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered. Regarding the rejection under 35 U.S.C. 112(b) applicant’s arguments regarding previous rejections are persuasive, however, additional issues are presented and the claims are rejected as discussed further below.
Regarding the amendments to the drawings, applicant argues when identifying anatomical landmarks there must be a first anatomical landmark and this is the “initial landmark”. This is not persuasive because Figure 23 recites this in two separate steps. Prior to “initial landmark” is the step of “Recognition of surface landmark of anatomical structures” which appears to be a first landmark. Applicant states that if an initial landmark cannot be found automatically a user can edit the design manually to give the system a better chance of finding such a landmark. This is still unclear because it is unclear what “design” is being edited? Are the landmarks considered a “design”? The claims recite a system configured to “design an implant” and there is no discussion of designing landmarks. Lastly applicant argues since Figure 23 shows a “final design” it is implied that an iterative process comprises non-final designs as well, and says the generic implant model referred to the original design in the 
Regarding the rejection under 35 U.S.C. 103 applicant argues a general difference between the teachings of the primary reference and the teachings of the present disclosure is the present application deals with designing bespoke implants, not in isolation, but on a holistic level taking into account all the specifics such as bone, soft tissue, and patient data whereas Mahfouz teaches the design of implants without taking into account the impact of soft tissue on those designs. The examiner notes that applicant’s specification does not support taking into account the impact of soft tissue on the designs. In fact, very little with respect to soft tissue is mentioned in the specification at all. Only pars. 17, 28, and 80 recite the term “soft tissue” and none of these are related to designing an implant by taking into account the impact of soft tissue on the designs. 
Regarding claim 25, applicant argues Mahfouz appears to only discuss loading stress and does not disclose predicting fatigue stresses. In light of the amendments, this argument is persuasive, however, predicting fatigue stresses during an implant design process was known before the effective filing date of the claimed invention as discussed further below in view of a new prior art reference.
Regarding claim 26, applicant argues Mahfouz discloses virtual templating not providing data to validate the correct placement of the implant. This is not persuasive because the passage referenced by applicant recites the system may be used to perform “virtual templating, implant placement, virtual resection, and implant manipulation, thereby producing quantitative results”. It is clear from this that at least “implant placement” is disclosed by Mahfouz and this is considered validating a correct placement.
Regarding claim 29, applicant argues Mahfouz does not disclose a user manually inputting data from a database of manual iterations to further optimize the overall design of the implant. This is not 
Regarding claim 31, applicant argues Mahfouz is comparing anatomy, creating an anatomical atlas and then creating generic implants which is distinct from the claimed use of a difference between generic and patient specific anatomical landmarks as input parameters in an automatic parametric design process. This is not persuasive because the system of Mahfouz is capable of automatically optimizing implant contours and a comparison of generic landmarks to patient specific landmarks is inherent during identifying landmarks of a body model since the landmarks are based on landmarks of a generic model. Therefore it is clear that the system of Mahfouz is capable of using the landmark data, which inherently includes a difference between generic and patient specific anatomical landmarks as input parameters since landmarking is required for the design process.
Regarding new claim 32, applicant argues in Mahfouz there is no disclosure of characterization of the soft tissue for landmarking. Applicant argues Mahfouz only teaches using the points of connection between the soft tissue and bone to be used as landmarks, and as a result this is still on a fixed basis. Applicant argues in contrast the invention has the ability to landmark soft tissue which is not a fixed point in space and explains that these landmarks are moveable with respect to the bone and may not actually involve bone at all and provides an example of where the implant is manufactured for a muscle. These arguments are not persuasive. First, the origins and insertions of muscles/tendons and ligaments as disclosed by Mahfouz in col.5, ll.55-62 disclose the claim limitation of representations of soft tissue and bone. Second, in the instant application there is no disclosure of anatomical landmarks stored in the generic model comprising representations of soft tissue as well as bone. There is no discussion of manufactured muscle in the instant application. The term muscle is never recited in the specification as originally filed. In the current application, very little description is given to a soft tissue implant and the 
Applicant argues Mahfouz treats landmarks and FEA as two separate entities and does not equally treat the patient in terms of hard and soft tissue in terms of FEA, and states nowhere in Mahfouz does he take FEA performance of the patient into consideration. This is unclear and not persuasive. The landmarks used in Mahfouz are required inputs to designing the implant and performing FEA. Col.15, ll.4-15 of Mahfouz specifically disclose FEA can be performed on the bone-implant interface to simulate stress distribution. This clearly shows that Mahfouz considers the patient during FEA since the bone tissue is modeled in the FEA. In addition, an additional prior art reference as discussed below specifically models muscles in addition to bone such that forces of the muscle may be considered during FEA. Such modeling is commonly part of FEA and including both soft tissue and bone in FEA would have been obvious to one of ordinary skill in the art.
Applicant argues the present system looks at the design of the implant, the bone, the soft tissue, the patient data and incorporates that into one model on a bespoke basis so that the user can model implant performance after it is placed and when it is placed against soft tissue. This is not persuasive because applicant’s specification does not disclose the features of the argument. There is no description of considering both bone and soft tissue in a model such that the user can model implant performance after it is placed and when it is placed against soft tissue. Also, the claims are much broader than this argument and with respect to soft tissue and bone only require that anatomical landmarks stored in the generic patient model comprise representations of soft tissue as well as bone. The origins and insertions 
Specification
The amendments to the specification filed 7/15/2021 are acceptable and have been entered.
Drawings
Amendments to the drawings were received on 7/15/2021.  These drawings are unacceptable and have not been entered because amended Figure 23 is unclear. Starting from the top right below patient scan, it is unclear whether the 3D patient Model is the body-part model or the at least one generic patient model of the claims. In the oval reciting “Automated Landmark Identification” it is unclear what is being landmarked and how it can be automated when the generic anatomical 3D Model is not connected to this step. In the oval which recites “Surgeon Verify/Augment” it is unclear what is being verified or augmented? Is this related to landmarks or an implant? In the circle labeled “FEA” it is unclear what is being analyzed since no implants are defined above FEA. There are two instances of AI which is unclear. Overall, the steps don’t seem to flow in the same order as described in the specification or in the claims, and there appear to be missing steps/components in the right side of the diagram. 
Since the amended drawings have not been entered, the previous objection to the drawings remains. The drawings filed 5/16/2018 are objected to because figure 23 contains several inconsistencies and ambiguities with the claimed invention. Figure 23 is unclear because in par. [00114] of the specification, the specification states “The AI Program comes with a generic 3D patient model with anatomical landmarks” but the “Generic 3D Patient model” block is separate from the AI block. Figure 23 is further unclear because it is unclear what is meant by “Initial Landmark” after “Recognition 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 25-29 and 31-40 are objected to because of the following informalities:  Claims 25 and 32 each recite “at least one generic patient model” in lines 7-8 but then recite “the generic patient model” throughout the claims. The claims should be amended to consistently recite the “at least one generic patient model”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 32 requires that anatomical landmarks stored in the generic body part model comprise representations of soft tissue as well as bone. This limitation is not disclosed by the specification as originally filed. Applicant has not point out where the specification discloses landmarks which comprise representations of soft tissue as well as bone. Claim 39 requires patient-specific anatomical landmarks identified in the body part model comprise representations of soft tissue as well as bone, but this limitation is not disclosed in the specification and is new matter. Claim 40 lists various types of soft tissue, however, only connective tissue, tendons and ligaments are disclosed in the specification. All other materials in claim 40 are directed to new matter not disclosed in the specification therefore claim 40 is directed to new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 and 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the implant fabricator" in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the implant fabricator" in lines 36-37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the generic body part model" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz 8,831,302 (hereafter referred to as Mahfouz) in view of Anderson et al. 2010/0191100 (hereafter referred to as Anderson) in view of Ozen 2011/0295565 (hereafter referred to as Ozen).

Anderson discloses patient modeling software, in the same field of endeavor, wherein patient data is de-identified before being stored in a database for the purpose of preserving confidentiality and impartiality of the data and to comply with applicable laws (par.88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-identify the data of new patient data added to the system of Mahfouz (this includes landmark data) in order to preserve confidentiality of the patient and comply with applicable laws as taught by Anderson. While Mahfouz in view of Anderson discloses the invention substantially as claimed and as discussed above, Mahfouz in view of Anderson does not disclose predicting fatigue stresses on the implant model using inputted patient data and regenerating the implant model in-silico until the fatigue stresses are within a threshold value.
Ozen teaches a system for designing an implant, in the same field of endeavor, wherein the system uses finite element analysis to predict fatigue stresses on implant and bone models and regenerates the implant model until the fatigue stresses are within a threshold value (pars. 36-38) for the purpose of obtaining an optimal implant design (abstract and par.39).

Regarding claim 32, Mahfouz in view of Anderson in view of Ozen discloses the invention as discussed above with respect to claim 25. Regarding the additional limitation of wherein anatomical landmarks stored in the generic body part model (interpreted as the at least one generic patient model) comprise representations of soft tissue as well as bone, Mahfouz col.5, ll. 55-62 teaches the landmark editor can define origins and insertions of muscles/tendons and ligaments (considered soft tissue) and these origins and insertions of soft tissue are considered “representations of soft tissue” since they represent where the soft tissue connects to bone. Also, Ozen teaches a model wherein at least muscles are represented as attached to bone (Ozen figs. 3 and 4) for the purpose of being used as inputs in a finite element model used in implant optimization (Ozen par.33). Therefore it would have been obvious to add muscle representations as taught by Ozen to the model of Mahfouz in order to provide more data for optimizing the implant design.
Regarding claims 26 and 33, see Mahfouz col.14, ll.25-44 which discloses modeling implant placement. Also see Ozen pars. 39 and 52 which disclose at least modeling screw placement prior to surgical placement.
Regarding claims 27 and 34, see Ozen pars.36-38 which teaches validating the structural integrity of the implant through simulation which was discussed above in claim 25. The system taught by Ozen uses data directed to patient specific daily living conditions (par.37).

Regarding claims 29 and 36, see Mahfouz col.12, ll.40-41 and col.14, ll.45-46 which disclose a user may use intelligent tools to manually manipulate the implant design. This is considered manually inputted data.
Regarding claims 31 and 37, see Mahfouz col.9, ll.40-43 which discloses landmarks are used to perform measurements which are statistically evaluated and used to design new implants, and see Mahfouz col.12, ll.36-41 which discloses the system is able to automatically optimize implant contours. 
Regarding claim 38, Mahfouz discloses the system is able to automatically optimize implant contours (col.12, ll.36-41) which is considered an automatic parametric design process. Mahfouz also discloses using FEA to simulate stress distribution on the bone-implant interface (col.15, ll.4-15), however, Mahfouz does not necessarily disclose that FEA is part of the automatic parametric design process. 
Ozen teaches a system for designing an implant, in the same field of endeavor, wherein the system uses finite element analysis as part of an automated process for optimizing a particular implant subject to selected criteria (par.43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use FEA in the automatic parametric design process as taught by Ozen in the system of Mahfouz in order to provide more data for optimizing the implant design. A system that automatically performs the steps has the obvious advantage of simplifying steps for the user.
Regarding claim 39, as discussed above with respect to claim 32, Ozen teaches models wherein at least muscles are represented as attached to bone (figs. 3 and 4; par.33).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lang 2015/0223941 discloses a system which performs automatic analysis of fatigue resistance of implants and bones (par.217). Mahfouz 9,901,463 discloses a system which uses a statistical atlas which includes images of soft tissue (col.26, ll.20-31) and a statistical atlas which includes soft tissue data reflecting placement of one or more ligaments with respect to the bones of the joint (col.27, ll.7-23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEGAN Y WOLF/Primary Examiner, Art Unit 3774